Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15471 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 KANE COUNTY (II), UTAH,

             Plaintiff, and                             MEMORANDUM DECISION
                                                              AND ORDER
 STATE OF UTAH,                                           STRIKING NOTICE OF
             Intervenor-Plaintiff,                     SUPPLEMENTAL AUTHORITY
        v.

 UNITED STATES OF AMERICA,                             Case No. 2:10-cv-1073 (Consolidated
                                                           2:11-cv-1031, 2:12-cv-476)
             Defendant, and
                                                             Judge Clark Waddoups
 SOUTHERN UTAH WILDERNESS
 ALLIANCE et al.,

             Intervenor-Defendants.


      Kane County and the State of Utah (the “plaintiffs”) move to strike the Notice of

Supplemental Authority that SUWA filed on July 31, 2020. In turn, SUWA moves for leave to

file an opposition memorandum to the plaintiffs’ motion. For the reasons stated below, the court

grants plaintiffs’ motion and strikes SUWA’s motion.

                    FACTUAL and PROCEDURAL BACKGROUND

       On July 30, 2020, SUWA filed a Motion for Leave to File Notice of Supplemental

Authority. SUWA requested to submit the following:

              Authority identifying (1) SUWA’s recently filed lawsuit against the
              Bureau of Land Management (“BLM”) related to Kane County’s
              proposed installation of a new bridge across Bull Valley Gorge
              along the Skutumpah Road, and (2) the United States’ recent
              Petition for Writ of Certiorari to the United States Supreme Court
              related to the Tenth Circuit’s decision granting SUWA intervention
              as of right in Kane I.
Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15472 Page 2 of 6




Mot. for Leave to File Notice of Supp. Auth., at 1–2 (ECF No. 660). The court granted the motion

the following day, see Order Granting Mot. for Leave (ECF No. 661), and SUWA filed its notice

shortly thereafter. Notice of Supp. Auth. (ECF No. 662).

         The Notice contains a copy of a Complaint SUWA filed pertaining to a “bridge at Bull

Valley Gorge along the Skutumpah road.” 1 Id. at 2 (ECF No. 662) (the “Bull Valley Complaint”).

The Bull Valley Complaint was filed on July 29, 2020, the day before SUWA moved to file a

Notice of Supplemental Authority. SUWA contends the Bull Valley “lawsuit is relevant to pages

8–21 of SUWA’s pending Motion” to Intervene in Kane II because the lawsuit “relates to whether

the United States’ and SUWA’s interests are aligned and whether the United States adequately

represents those interests.” Notice of Supp. Auth., at 2.

         The Notice also contains a copy of “a Petition for Writ of Certiorari to the United States

Supreme Court related to the Tenth Circuit’s decision granting SUWA intervention as of right in

the Kane I case.” Id. at 3. The United States filed the Petition. SUWA contends the Petition

affirms the United States and the plaintiffs “are in fact still pursing settlement, and that while the

United States wishes to settle these cases, SUWA does not.” Id. Consequently, the Petition also

relates to whether the United States adequately represents SUWA’s interests. Id.

         On August 14, 2020, the plaintiffs filed a Motion to Strike Intervenor Defendant’s Notice

of Supplemental Authority. They assert SUWA’s supplemental authority “consists of two recent

filings—not decisions.” Mot. to Strike, at 2 (ECF No. 669). They further assert “[b]ecause the

filings in question are not ‘authority,’ and because Intervenor-Defendants’ Notice is an

illegitimate effort to place evidence before this Court ex post facto, Intervenor-Defendants’


1
    Skutumpah is at issue in Kane I, not this lawsuit.
                                                   2
Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15473 Page 3 of 6




Notice of Supplemental Authority should be stricken.” Id. SUWA seeks leave to file an

opposition memorandum to the Motion to Strike.

                                            ANALYSIS

I.     SUPPLEMENTAL AUTHORITIES

       SUWA’s Notice of Supplemental Authority seeks to supplement its pending Motion to

Intervene. Local rule DUCivR 7-1(b)(4) allows citation to supplemental authorities “[w]hen

pertinent and significant authorities come to the attention of a party after the party’s

memorandum has been filed.” Rule 28(j) of the Federal Rules of Appellate Procedure likewise

allows citation to supplemental authorities “[i]f pertinent and significant authorities come to a

party’s attention after the party’s brief has been filed.” Because the two rules are nearly identical,

cases interpreting Rule 28(j) inform this court’s decision.

       In Niemi v. Lasshofer, 728 F.3d 1252, 1262 (10th Cir. 2013), the Court stated the proper

function of Rule 28(j) is “to advise the court of ‘new authorities’ a party has learned of” after

briefing or oral argument. Its purpose is not “to introduce any sort of new issue after briefing is

complete.” Id. The Court cautioned that allowing improper supplementation “invites an

unsavory degree of tactical sandbagging by litigants.” Id. (citations omitted).

       In Trans-Sterling, Inc. v. Bible, 804 F.2d 525, 528 (9th Cir. 1986), a party sought to

supplement the record pursuant to Rule 28(j) “with evidence of action taken by the federal

government to dismiss certain counts of indictment against Trans-Sterling.” The Court stated,

“Rule 28(j) permits a party to bring new authorities to the attention of the court; it is not designed

to bring new evidence through the back door.” Id. (emphasis in original); see also Packsys v.

Exportadora De Sal, S.A de C.V., 899 F.3d 1081, 1090 n.5 (9th Cir. 2018) (finding submission of

                                                  3
Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15474 Page 4 of 6




confidential materials from an arbitration proceeding constituted evidence and not supplemental

authority); Lawrence v. Chabot, 182 F. App’x 442, 455 n.5 (6th Cir. 2006) (finding effort to

supplement the record with information about a person’s bar admission constituted improper use

of Rule 28(j) because such information was not “supplemental authorities at all;” it was

evidence).

       SUWA is aware of these requirements for this is not the first time SUWA has attempted to

use the “supplemental authority” rule improperly. SUWA was an intervenor-defendant in Utah v.

United States DOI, 535 F.3d 1184, 1185 (10th Cir. 2008), and challenged a settlement reached by

Utah and the United States Department of Interior concerning state trust lands. The district court

dismissed SUWA’s claims. Id. at 1186. On appeal, SUWA submitted “supplemental authority”

that “relate[d] to BLM’s implementation and interpretation of the settlement.” Id. at 1195 n.7.

The Tenth Circuit stated, “the information submitted [was] not truly supplemental authority under

Rule 28(j) but rather new evidence,” which may not be submitted via Rule 28(j). Id. (citing DiBella

v. Hopkins, 403 F.3d 102, 118 (2d Cir. 2005) (stating “Rule 28(j) cannot be used to submit new

evidence to the appeals court”) (emphasis in original)) (other citation omitted).

       In this case, SUWA submitted a copy of a Complaint it recently drafted and filed against

the United States. Although an “unverified complaint is not evidence,” Williams v. McCallin,

439 F. App’x 707, 710 (10th Cir. 2011) (citing Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th

Cir. 2007)), and merely contains a party’s assertions, SUWA seeks to use the Complaint as

evidence to show the United States does not adequately represent SUWA’s interests.




                                                 4
Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15475 Page 5 of 6




       SUWA likewise attempts to use the United States’ Petition for Certiorari as evidence.

SUWA contends the Petition shows there are ongoing settlement discussions between the

plaintiffs and the United States concerning R.S. 2477 roads, contrary to SUWA’s interests.

       The Complaint and Petition may be legal documents, but they are not “supplemental

authority” in the typical sense of that phrase. Moreover, use of the documents to bolster the

evidence in support of SUWA’s Motion to Intervene is an improper use of the “supplemental

authority” rule. The court therefore grants the plaintiffs’ Motion to Strike.

II.    MOTIONS BY SUWA

       Presently, SUWA has limited permissive intervention in this case. Based on SUWA’s

past conduct in circumventing the court’s orders, the court has restricted SUWA from filing

motions in this case. Kane Cty. (2) v. United States, 333 F.R.D. 225, 245 (D. Utah 2019). An

exception was made to allow SUWA to file a fifth motion to intervene based on the Tenth

Circuit’s decision in Kane County (1) v. United States, 950 F.3d 1323 (10th Cir. 2020). That

allowance was not intended to open a door where SUWA may file motions in this case, including

any “motion for leave to file.” SUWA’s latest actions demonstrate, in part, why the court has

put these restrictions in place. The amount of resources expended to address this improper filing

concerns the court.

       Now that briefing is complete on the Motion to Intervene, the court reaffirms its prior

ruling and directs SUWA to abstain from filing additional motions (including motions for leave

to file) unless the court informs SUWA such a restriction is lifted. Because such restriction

continues in place at the present time, and further argument on the Motion to Strike is not

warranted, the court strikes SUWA’s motion for leave to file an opposition.


                                                 5
Case 2:10-cv-01073-CW Document 674 Filed 08/24/20 PageID.15476 Page 6 of 6




                                     CONCLUSION

      For the reasons stated above, the court GRANTS the plaintiffs Motion to Strike (ECF No.

669). Accordingly, SUWA’s Notice of Supplemental Authority (ECF No. 662) is hereby

stricken from the record. The court further STRIKES SUWA’s Motion for Leave to File

Opposition (ECF No. 673).

      DATED this 24th day of August, 2020.

                                         BY THE COURT:




                                         Clark Waddoups
                                         United States District Court Judge




                                              6
